DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 12/22/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/22/2021. In particular, original Claims 1, 14, and 20 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (see pages of Synthesis and Reactions of Some Heterocyclic Azacyanines, cited on IDS filed on 7/7/2020).



    PNG
    media_image1.png
    346
    570
    media_image1.png
    Greyscale
.
where R is H or Br.  In this compound, the recited rings A and B are present and are 6-memebered carbocyclic rings. The recited group Z is N; W1-W2 and W4-W5 are CR1; W3 and W6 are CR1, where R1 is H. In the compound of the reference Y is C(R2)2, where R2 is H; ring A is fused to W1 and W2; and ring B is fused to W1 and W2.  Thus, the compound does not meet the proviso of the present claims, i.e. when Y is C(R2) 2 and each R2 is H, then ring A is not fused to W1 and W2. 
It should however, be noted that as written, this proviso in the claims allows for fusing of ring A at positions W2 and W3. Accordingly, the compound of the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Huang et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

2)2.

Claims 1-6, 8-10, 13-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent US 2018/0053901).

Regarding claim 1, Yoshida et al discloses the following compound ([0151] – Formula 60):

    PNG
    media_image2.png
    503
    775
    media_image2.png
    Greyscale
,
corresponding to recited Formula X, where rings A and B are present and a 6-membered carbocyclic rings. In recited Formula X, the recited groups W1-W6 are CR1, where R1 is given by R241-R247 and R233-R236; the recited group Z is N; and the recited group Y is B(R2)2, where R2 is given by R211 and R22. The groups R241-R247 and R233-R236 are the same as those for R23 in the reference and are H or a C1-30 alkyl ([0147] and [0152]). The groups R21 and R22 are C1-30 alkyls ([0147] and [0152]). 
1-30 alkyl group each. Furthermore, given that Y is B(R2)2, and each R1 is a C1-30 alkyl and not F, the compound disclosed by the reference is not required to meet the following provision: when Y is B(R2)2 and each R2 is F. Finally, given that Y is not C(R2)2 and each R2 is H, the compound of the reference is not required to meet the provision that ring A is not fused to W1 and W2.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R1 and R2 are C1-30.

Regarding claim 3, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R C1-30 and R2 are C1-30 alkyls.

Regarding claim 4, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups W1-W6 are CR1.

Regarding claim 5, Yoshida et al teaches all the claim limitations as set forth above. The compound of the reference does not disclose that one of the recited group W1-W3 and one of W4-W6 is N as recited in the present claim.  However, the compound of the reference is but one embodiment and attention is directed to Formula 58 ([0146]), i.e.

    PNG
    media_image3.png
    256
    409
    media_image3.png
    Greyscale

where X21-X28, corresponding to the recited groups W1-W6 are C-R23 or N. The reference discloses a compound where that one of W2 and W5 are N.

Regarding claim 6, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Y is B(R2)2.

	Regarding claim 8, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Z is N.

	Regarding claim 9, Yoshida et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound III of the claims, i.e.

    PNG
    media_image4.png
    165
    269
    media_image4.png
    Greyscale

where X1-X8 are CR3, and R3 is H and alkyl.

Regarding claim 10, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Y is B(R2)2, where R2 is alkyl and Z is N.

	Regarding claim 13, Yoshida et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited compound:

    PNG
    media_image5.png
    120
    284
    media_image5.png
    Greyscale
,
where R6, R7, and R8 are C1-6 alkyls.

Regarding claim 14, Yoshida et al, discloses an organic electroluminescent device comprising an emitter layer, i.e. an organic layer (Abstract). The emitter layer comprises a fluorescent compound (disclosed as a fluorescent second compound (Abstract) The fluorescent compound is ([0151] – Formula 60):

    PNG
    media_image2.png
    503
    775
    media_image2.png
    Greyscale
,
corresponding to recited Formula X, where rings A and B are present and a 6-membered carbocyclic rings. In recited Formula X, the recited groups W1-W6 are CR1, where R1 is given by R241-R247 and R233-R236; the recited group Z is N; and the recited group Y is B(R2)2, where R2 is given by R211 and R22. The groups R241-R247 and R233-R236 are the same as those for R23 in the reference and are H or a C1-30 alkyl ([0147] and [0152]). The groups R21 and R22 are C1-30 alkyls ([0147] and [0152]). 
Thus, the compound of the reference meets provision (ii) of the claims, i.e. rings A and B are substituted with one (1) C1-30 alkyl group each. Furthermore, given that Y is B(R2)2, and each R1 is a C1-30 alkyl and not F, the compound disclosed by the reference is not required to meet the following provision: when Y is B(R2)2 and each R2 is F. Finally, given that Y is not C(R2)2 and each R2 is H, the compound of the reference is not required to meet the provision that ring A is not fused to W1 and W2.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 

Regarding claim 15, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is disposed between the anode and cathode (Abstract).

Regarding claim 21, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises a phosphorescent emitter ([0140]). 

Regarding claim 22, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises a phosphorescent emitter ([0140]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent US 2018/0053901) as applied to claims 1-6, 8-10, 13-15, and 21-22 above, and in view of Ma et al (US 2010/0237334).



Regarding claim 16, Yoshida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image6.png
    166
    172
    media_image6.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Yoshida et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Yoshida et al with a reasonable expectation of success.


Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image6.png
    166
    172
    media_image6.png
    Greyscale
,
identical to that claimed. The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Yoshida et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Yoshida et al with a reasonable expectation of success.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent, US 2018/0053901) as applied to claims 1-6, 8-10, 13-15, and 21-22 above, and in view of Ise et al (2005/0227112).



Regarding claims 18-19, Yoshida et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a phosphorescent emitter, the reference does not disclose the phosphorescent emitters as recited in the present claims.
Ise et al discloses an electroluminescent device comprising an organic luminescent layer between a pair of electrodes (Abstract and [0010]). The luminescent layer comprises the following compound ([0025], [0010], and [0063] – A1):

    PNG
    media_image7.png
    289
    416
    media_image7.png
    Greyscale
,
corresponding to the recited formula M(LA)x(LB)y(LC)z, where x and y are one (1) , z is zero (0) and M is Pt. This compound comprises the recited ligands LA and LB:

    PNG
    media_image8.png
    191
    180
    media_image8.png
    Greyscale
,
1-Y11 are C, Rb and Rc are H and Ra are alkyls joining to form a tetradentate ligand. The reference discloses that the compound results in an organic electroluminescent element having high emission luminous, high luminous efficiency and excellent durability ([0008]).
Given that both Yoshida et al and Ise et al are drawn to organic light emitting devices containing light emitting layers comprising phosphorescent emitters, and, given that Yoshida et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Yoshida et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent, US 2018/0053901) in view of Campos (US 6,278,237).

Regarding claim 20, Yoshida et al, discloses an organic electroluminescent device comprising an emitter layer, i.e. an organic layer (Abstract). The emitter layer comprises the following fluorescent compound (disclosed as a fluorescent second compound). The fluorescent compound is ([0151] – Formula 60):

    PNG
    media_image2.png
    503
    775
    media_image2.png
    Greyscale
,
corresponding to recited Formula X, where rings A and B are present and a 6-membered carbocyclic rings. In recited Formula X, the recited groups W1-W6 are CR1, where R1 is given by R241-R247 and R233-R236; the recited group Z is N; and the recited group Y is B(R2)2, where R2 is given by R211 and R22. The groups R241-R247 and R233-R236 are the same as those for R23 in the reference and are H or a C1-30 alkyl ([0147] and [0152]). The groups R21 and R22 are C1-30 alkyls ([0147] and [0152]). 
Thus, the compound of the reference meets provision (ii) of the claims, i.e. rings A and B are substituted with one (1) C1-30 alkyl group each. Furthermore, given that Y is B(R2)2, and each R1 is a C1-30 alkyl and not F, the compound disclosed by the reference is not required to meet the following provision: when Y is B(R2)2 and each R2 is F. Finally, given that Y is not C(R2)2 and each R2 is H, the compound of the reference is not required to meet the provision that ring A is not fused to W1 and W2.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-8, 10, 13-15, and 20-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 5-10, 12, 14-19 and 25of copending Application No. 16/744,728 (published as US PGPub 2020/0239456). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

In the copending application claims 1 and 9 recite the compound:

    PNG
    media_image9.png
    168
    244
    media_image9.png
    Greyscale

where X1-X8 are C(R3) or N and R3 is an alkyl, Z is CR or N; Y is C(R2)2 or B(R2)2; R1 is H; and Y3 is an alkyl. Thus, the compound of the copending claim meets provision (ii) of recited in instant claim 1, i.e. rings A and B are substituted with one alkyl group each. Furthermore, given that Y is B(R2)2, and each R2 is an alkyl and not F, the compound disclosed by the reference is not required to meet the following provision: when Y is B(R2)2 and each R2 is F. Finally, given that Y is not required to be C(R2)2, the compound of the reference is not required to meet the provision that ring A is not fused to W1 and W2. 
In light of the above, claims 1 and 9 of the copending application meet the limitation recited in instant claims 2-3.
	Furthermore, it is noted that:
	Claim 5 of the copending application recite subject matter identical to that recited in instant claim 5.
	Claim 6 of the copending application recite subject matter identical to that recited in instant claim 6.
Claim 7 of the copending application recite subject matter identical to that recited in instant claim 7.

Claim 10 of the copending application recite subject matter identical to that recited in instant claim 10.
Claim 13 of the copending application recite subject matter identical to that recited in instant claim 13.

Claim 14 of the copending application recites an optoelectronic device identical to that recited in instant claim 14.  Claim 14 of the copending application does not recite the identical compound as recited in instant claim 14.  However, claims 1 and 9 of the copending application recites the compound:

    PNG
    media_image9.png
    168
    244
    media_image9.png
    Greyscale

,
where X1-X8 are C(R3) or N and R3 is an alkyl, Z is CR or N; Y is C(R2)2 or B(R2)2; R1 is H; and Y3 is an alkyl. Thus, the compound of the copending claim meets provision (ii) of recited in instant claim 1, i.e. rings A and B are substituted with one alkyl group each. Furthermore, given that Y is B(R2)2, and each R2 is an alkyl and not F, the compound disclosed by the reference is not required to meet the following provision: when Y is B(R2)2 and each R2 is F. Finally, given 2)2, the compound of the reference is not required to meet the provision that ring A is not fused to W1 and W2. 
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 9 of the copending application in the optoelectronic device recited in claim 14 of the copending application and thereby arrive at the optoelectronic device recited in instant claim 14 with a reasonable expectation of success.
Furthermore, it is noted that:
Claim 15 of the copending application recite subject matter identical to that recited in instant claim 15.
Claim 21 of the copending application recite subject matter identical to that recited in instant claim 16.
Claim 22 of the copending application recite subject matter identical to that recited in instant claim 17.
Claim 23 of the copending application recite subject matter identical to that recited in instant claim 18.
Claim 24 of the copending application recite subject matter identical to that recited in instant claim 19.

Claim 25 of the copending application recites a consumer product identical to that recited in instant claim 20.  Claim 25 of the copending application does not recite the identical compound as recited in instant claim 20.  However, claims 1 and 9 of the copending application recites the compound:

    PNG
    media_image9.png
    168
    244
    media_image9.png
    Greyscale

where X1-X8 are C(R3) or N and R3 is an alkyl, Z is CR or N; Y is C(R2)2 or B(R2)2; R1 is H; and Y3 is an alkyl. Thus, the compound of the copending claim meets provision (ii) of recited in instant claim 1, i.e. rings A and B are substituted with one alkyl group each. Furthermore, given that Y is B(R2)2, and each R2 is an alkyl and not F, the compound disclosed by the reference is not required to meet the following provision: when Y is B(R2)2 and each R2 is F. Finally, given that Y is not required to be C(R2)2, the compound of the reference is not required to meet the provision that ring A is not fused to W1 and W2. 
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 9 of the copending application in the consumer product recited in claim 25 of the copending application and thereby arrive at the optoelectronic device recited in instant claim 20 with a reasonable expectation of success.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 6, 8-10, and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694). Although the conflicting of the reasons given below. 	

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising compound B, i.e.

    PNG
    media_image10.png
    231
    360
    media_image10.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.
Furthermore, is noted that:
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 2.

Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 4.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 6.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 8.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 9.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 10.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 13.

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image10.png
    231
    360
    media_image10.png
    Greyscale
,
1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.	
Furthermore, it is noted that:
Claim 15 of the copending application recites that the OLED comprising an anode and a cathode, where the emitter layer is between the anode and cathode. Thus, the reference recites subject matter encompassed by instant claim 15.

Claim 20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694) in view of Campos (US 6,278,237).

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image10.png
    231
    360
    media_image10.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.	
	Claim 15 of the copending application does not recite a consumer product as recited in instant claim 20.  
Campos discloses that typical applications of OLEDs include flat panel displays (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED recited in claim 15 of the copending application in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections, the 35 U.S.C. 102 rejections and the statutory double patenting rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants’ arguments regarding the 35 U.S.C. 102(a)(1) rejection of the claims as anticipated by Huang et al has been considered, but is moot in light of the new grounds of rejection under 35 U.S.C. 103 set forth above. Specifically, as set forth above, the compound of the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”. In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Huang et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
 
Applicants’ arguments regarding the 35 U.S.C. 102(a)(1) rejection of the claims as anticipated by Yoshida et al have been considered but are moot for the reasons set forth in Paragraph 16 above.

Regarding the 35 U.S.C. 103 rejection of the claims over Yoshida and recited condition (ii) of the proviso, Applicants point to Tadle et al (see pages of Tuning the Photophysical and Electrochemical Properties of Aza-Boron-Dipyridylmethenes for Fluorescent Blue OLEDS, attached to this Office Action). Specifically, Applicants point to Table 2 of the reference which presents the photophysical parameters for compounds 2a, 2b, and 2c, i.e.

    PNG
    media_image11.png
    294
    292
    media_image11.png
    Greyscale
,
where compound 2a serves as a comparative compound and compounds 2b and 2c correspond to inventive compounds encompassed by the present claims. 
However, it is significant to note that the Specification as originally filed does not disclose photophysical parameters of the compounds. In fact, there does not appear to be any disclosure of any photophysical parameters of the disclosed compounds. Rather, the Specification merely discloses the parameters and methods for synthesizing the claimed In re Davies et al., 177 USPQ 381 (CCPA 1973). Thus, Applicants’ have failed to make a clear and convincing showing of evidence of patentability of the present claims.

Even if the instant Specification were to disclose the photophysical parameters of the compounds, it is significant to note that while the comparison of the comparative Compound 2a to Inventive Compounds 2b and 2c is a proper side-by-side comparison, the compounds are not commensurate in scope with the scope of the claims for the following reasons. Compounds 2b and 2c only contain isopropyl and methoxy substituents and are but two (2) compounds with the scope of the present claims. For example, the instant claims recite substituents such as halogen, deuterium cycloalkyl, heteroalkyl, aryl, heteroaryl, etc. Furthermore, the claims encompass compounds where both rings A and B are present, the claims only require that one of ring A or ring B is present. Accordingly, the claims encompass innumerable compounds and therefore it is unclear if Compound 2b and 2c are indicative of all compounds encompassed by the present claims or are only indicative of the two exemplified compounds in Tadle et al.

Regarding the 35 U.S.C. 103 rejection of the claims over Yoshida and recited condition (iii) of the proviso, Applicants point to Tadle et al (see pages of Tuning the Photophysical and Electrochemical Properties of Aza-Boron-Dipyridylmethenes for Fluorescent Blue OLEDS, attached to this Office Action). Specifically, Applicants point to Table 2 of the reference for compounds 1a and 1b, i.e.

    PNG
    media_image12.png
    221
    196
    media_image12.png
    Greyscale

and argue that the present invention is further based in part on the unexpected results that compounds having aryl substitution in the position corresponding to R2 in recited Formula X have a large Stokes shift compared to compound having fluorine at the same position, i.e. Compound 1a in which R is F exhibits a Stokes shift of 6 nm, while Compound 1b in which R is aryl exhibits a much higher Stokes shift of 20 nm.
However, firstly it is significant to note that the Specification as originally filed does not disclose Stokes shift. In fact, there does not appear to be any disclosure of Stokes shift associated with any of the disclosed compounds. Rather, the Specification merely discloses the parameters and methods for synthesizing the claimed compounds. The courts have upheld that a “basic property or utility must be disclosed in order for affidavit evidence of unexpected properties to be offered,” In re Davies et al., 177 USPQ 381 (CCPA 1973). Thus, Applicants’ have failed to make a clear and convincing showing of evidence of patentability of the present claims.

Even if the instant Specification were to disclose the Stokes shift of the compounds, it is significant to note that neither compound 1a nor 1b in Tadle et al is encompassed by the present claims. That is, both these compounds are outside the scope of the present claims given that the claims require that at least one of ring A or ring B to present on the compound; neither 

Regarding the rejection of claims 5, 21, and 22 under 35 U.S.C. 103, Applicants argue that the Examiner’s conclusions are the result of hindsight reasoning. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767